PER CURIAM.
Finding no reversible error, we affirm appellant’s convictions for armed robbery with a firearm and attempted first-degree murder of a law enforcement officer with a firearm. We also affirm appellant’s sentence imposed pursuant to section 775.084, Florida Statutes (1991), for the armed robbery conviction. However, because section 775.084 is inapplicable to life felonies, we vacate the sentence for attempted first-degree murder of a law enforcement officer and remand for resen-tencing on that count. Lamont v. State, 610 So.2d 435 (Fla.1992).
BARFIELD, ALLEN and WEBSTER, JJ., concur.